Citation Nr: 0425089	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from July 1968 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for bilateral hearing loss and determined that new 
and material evidence had not been received to reopen a claim 
for service connection for hypertension.

The reopened claim of entitlement to service connection for 
hypertension is addressed in the REMAND below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1983 rating decision, the RO 
denied service connection for hypertension.

2.  The evidence added to the record since the September 1983 
RO denial, considered in conjunction with the record as a 
whole, bears directly and substantially upon the specific 
matter under consideration, is not cumulative nor redundant 
and is so significant that it must considered in order to 
fairly decide the merits of the claim for service connection 
for hypertension.

3.  The veteran's right ear hearing loss disability has been 
shown by competent evidence to be causally related to the 
veteran's active service.

4.  The veteran's left ear hearing loss disability has been 
shown by competent evidence to be causally related to the 
veteran's active service.




CONCLUSIONS OF LAW

1.  The RO's decision of September 1983, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  

2.  The evidence received since the September 1983 rating 
decision is new and material to reopen the veteran's claim 
for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(as in effect 
prior to August 29, 2001).

3.  Bilateral sensorineural hearing loss disability was 
incurred in active wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3102, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

The Board notes that a VA letter issued in March 2002 
relative to the claim for service connection for bilateral 
hearing loss, and a VA letter issued in September 2003 with 
regard to the issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
hypertension, apprised the appellant of the information and 
evidence necessary to substantiate his claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in her possession that pertains to the claims.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, the notice provided in March 2002 with regard to the 
issue of entitlement to service connection for bilateral 
hearing loss was provided before initial adjudication of 
claim.  As such, the notice is in compliance with Pelegrini 
II.  However, with regard to the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for hypertension, VCAA notification was 
given after an initial unfavorable determination by the RO.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for bilateral hearing loss and his claim 
to reopen a claim for service connection for hypertension.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.


I.  New and Material Evidence to Reopen Hypertension Claim


Factual Background

The Old Evidence

A May 1968 report of medical examination taken in conjunction 
with the veteran's entrance examination reveals that the 
veteran's blood pressure reading was 134/82.

A May 1972 report of medical examination, taken in 
conjunction with the veteran's separation examination 
indicates that the veteran's blood pressure reading was 
140/90.

Private medical records dated from April 1981 to August 1983 
reflect the veteran was seen on numerous occasions to have 
his blood pressure checked.  The reported systolic pressure 
readings ranged from 128 to 140, and the reported diastolic 
pressure readings ranged from 82 to 102.



The September 1983 Rating Decision

By rating action dated in September 1983, the RO denied the 
veteran's claim for service connection for hypertension.  The 
bases for the decision were that service treatment records 
were negative for any evidence of a blood pressure above 
normal limits, and that there had been no post service 
demonstration of elevated blood pressure until more than a 
decade after service.

The Additional Evidence

The veteran's request to reopen his claim for service 
connection for hypertension was received in March 2001.

VA treatment records dated from February 1984 to December 
2001 reveal that the veteran has been diagnosed with, and 
treated for, hypertension.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i] f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(d)(2003).

For VA rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Code 7101, Note 1 (2003).

Analysis

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
hypertension.  The Board acknowledges that the evidence 
available at the time of the final September 1983 RO decision 
indicated that the veteran had an elevated blood pressure 
reading on his May 1972 separation examination, as well as 
elevated blood pressure readings in private medical records 
dated from April 1981 to August 1983.  However, the Board 
notes that although elevated blood pressure readings were 
demonstrated, the record did not demonstrate the veteran had 
been diagnosed with hypertension.  Without a diagnosis of the 
claimed condition, there could be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).

Evidence received since the final September 1983 RO decision 
includes medical evidence showing a post-service diagnosis of 
hypertension.  This additional evidence, which bears directly 
and substantially on whether the veteran had hypertension in 
service, was not previously considered and is not cumulative 
or redundant.  Thus, the additional evidence, considered in 
conjunction with the record as a whole, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board 
concludes that evidence received subsequent to the September 
1983 RO denial, considered in conjunction with the record as 
a whole, is new and material and the claim for service 
connection for hypertension is reopened.


II.  Service Connection for Bilateral Hearing Loss

Factual Background

The veteran completed a report of medical history in May 
1968, in conjunction with examination for entrance into 
service, wherein he denied he had, or had ever had, hearing 
loss.  Physical examination of the ears at that time were 
normal.  On audiometric examination in May 1968, the reported 
pure tone thresholds, in decibels, were as follows:


HERTZ
    500
    1000
    2000
    3000
    4000
Right 
ear
      0
      -5
      -
10

      15
Left ear
      5
      -
10
      -5

        
5


The service medical records also reveal that the veteran was 
afforded an audiometric evaluation in August 1968.  It was 
noted that the veteran had had exposure to hazardous noise 
levels.  The reported pure tone thresholds, in decibels, were 
as follows:


HERTZ
    500
    1000
    2000
    3000
    4000
Right 
ear
      0
      -
10
      -
10
      20
      10
Left ear
      5
      -5
      -
10
      10
       
15


Also during service, on audiometric evaluation in June 1969, 
the reported pure tone thresholds, in decibels, were as 
follows.


HERTZ
    500
    1000
    2000
    3000
    4000
Right 
ear
      15
      0
      0
      25
      30
Left ear
      15
      0
      0
      25
      30


Again during service, on audiometric examination in September 
1969, the reported pure tone thresholds, in decibels, were as 
follows:


HERTZ
    500
    1000
    2000
    3000
    4000
Right 
ear
      25
      15
      25
      25
      35
Left ear
      0
      0
      0
      0
       0


The veteran completed a medical history report in May 1972, 
in conjunction with examination for separation from service.  
He indicated he had, or had had, hearing loss.  It was 
indicated that the veteran had had hearing loss for the past 
two years which had not been treated.  On audiometric 
examination in May 1972, the reported pure tone thresholds, 
in decibels, were as follows:


HERTZ
    500
    1000
    2000
    3000
    4000
Right 
ear
      15
      10
      0
      35
      35
Left ear
      15
      10
      10
      10
      20


The veteran underwent a VA audiologic evaluation in March 
2002.  It was noted as medical history that a 1998 
examination revealed bilateral hearing loss, mild to 
moderate, high frequency sensorineural.  It was indicated 
that amplification had been contraindicated at that time.  On 
audiometric examination in March 2002, the reported pure tone 
thresholds, in decibels, were as follows:  


HERTZ
    500
    1000
    2000
    3000
    4000
Right 
ear
      45
      40
      40
      60
      60
Left ear
      20
      20
      25
      35
      40


His speech discrimination ability was 16 percent in the right 
ear, and 88 percent in the left ear.  The assessment was that 
the pure tones revealed mild sloping to severe sensorineural 
hearing loss in the right ear, and normal to moderate high 
frequency sensorineural hearing loss in the left ear.  An 
otoscopy performed in March 2002 revealed no retrocochlear 
pathology.

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(d)(2003).  Where a veteran served continuously for 90 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).

Analysis

The record establishes that hearing loss "disability" for 
VA purposes was not demonstrated on examination for entrance 
into service, nor on examination for separation from service.  
Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) stated in Hensley v. Brown, 5 Vet. App. 155, 
160 (1993), that "...section 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service...Therefore, when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  The 
Board finds that the evidence of record is in equipoise in 
this regard, and as such, with resolution of doubt in the 
veteran's favor, supports a finding of entitlement to service 
connection for bilateral hearing loss disability.

While hearing loss disability for VA purposes was not 
demonstrated on audiometric evaluations for entrance into 
service, nor on discharge from service, the service medical 
records do reflect that right ear hearing loss disability for 
VA purposes was demonstrated on one occasion during service, 
on audiometric evaluation in September 1969.  Further, the 
service medical records demonstrate that the veteran's 
hearing ability decreased in service, bilaterally, as 
reflected by a chronological comparison of the recorded 
puretone thresholds, in decibels, at the corresponding Hertz, 
on audiometric examinations, especially at 3000 and 4000 
Hertz, bilaterally.  Bilateral hearing loss disability for VA 
purposes has been demonstrated subsequent to service, on VA 
audiometric examination in March 2002.  While left ear 
hearing loss disability for VA purposes was not demonstrated 
in service, and bilateral hearing loss disability was 
initially demonstrated years subsequent to service, pursuant 
to 38 C.F.R. § 3.303(d), and the Court's holding in Hensley 
v. Brown, service connection may still be established if it 
is shown that current bilateral hearing loss is related to 
service.  Under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is 
also required to consider the veteran's contentions in 
conjunction with the circumstances of his service.  The 
veteran has alleged his bilateral hearing loss disability was 
incurred in service as a result of exposure to noise trauma 
from aircraft in service.  The record establishes that the 
veteran served in the Air Force as a weapons system mechanic.  
Such military occupational specialty is consistent with 
exposure to noise trauma from aircraft.  Further, the August 
1968 hearing conservation data report indicated the veteran 
had had exposure to hazardous noise levels.  Hence, exposure 
to hazardous noise trauma in service has been established.  
Further, objective clinical evidence of record establishes 
that the veteran's hearing ability decreased in service.  
There has been no demonstration by competent clinical 
evidence that the veteran's current bilateral hearing loss 
disability may be dissociated from the noise trauma and 
decreased hearing ability demonstrated in service.  As such, 
with resolution of doubt in the veteran's favor, the evidence 
supports a grant of service connection for bilateral hearing 
loss disability.  


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hypertension, 
to this extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
disability is granted.


REMAND

Pursuant to the Board's action above, the claim for service 
connection for hypertension has been reopened, and must be 
adjudicated de novo.  However, additional development of the 
record is necessary prior to such de novo consideration.  

The record reflects that an elevated blood pressure reading 
was noted on the veteran's May 1972 separation examination, 
and that hypertension has been diagnosed subsequent to 
service.  The record does not contain a clinical opinion as 
to whether it is at least as likely as not that the current 
diagnosis of hypertension is etiologically related to the 
elevated blood pressure reading noted in service.  Such would 
be useful in adjudication of the claim de novo.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hypertension since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available to determine the 
nature and etiology of the current 
hypertension disability.  The examiner 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not that any current hypertension 
disability is etiologically related to 
the elevated blood pressure reading 
reported on examination for separation 
from service in May 1972, or any other 
incident of service.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



